UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 21, 2010 AMCON DISTRIBUTING COMPANY (Exact name of registrant as specified in its charter) Delaware 1-15589 47-0702918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 7405 Irvington Road, Omaha, NE68122 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code(402) 331-3727 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. AMCON Distributing Company held its annual meeting of stockholders on Tuesday, December 21, 2010, at which meeting our stockholders voted upon the following matters: · The election of two Class II directors to hold office for a term expiring at our annual meeting of stockholders following our 2013 fiscal year, and until their respective successors are duly elected and qualified or until their respective earlier resignation or removal; and · The ratification and approval of the selection of our independent registered public accounting firm for our 2011 fiscal year. Election of Directors At the annual meeting, Christopher H. Atayan and Raymond F. Bentele each was elected as a ClassII director.The following is a summary of the votes cast at the annual meeting with respect to the election of directors: Name Votes in Favor Votes Withheld Christopher H. Atayan Raymond F. Bentele There were 164,062 broker non-votes with respect to this matter. In addition to the two Class II directors elected at the Annual Meeting, the persons continuing their term of office as members of our board of directors are: Class I Directors (term to expire at the annual meeting following our 2012 fiscal year) Jeremy W. Hobbs Stanley Mayer Class III Directors (term to expire at the annual meeting following our 2011 fiscal year) Kathleen M. Evans John R. Loyack Timothy R. Pestotnik Ratification and Approval of Independent Registered Public Accounting Firm At the annual meeting, the selection of McGladrey and Pullen, LLP as our independent registered public accounting firm for our 2011 fiscal year was ratified and approved.The following is a summary of the votes cast at the annual meeting with respect to this matter: Votes in Favor Votes Against Votes Abstaining Ratification and approval of the selection of McGladrey and Pullen, LLP 2 There were no broker non-votes with respect to this matter. Additional information regarding the matters voted on at the annual meeting is contained in our proxy statement dated November 23, 2010. *** SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMCON DISTRIBUTING COMPANY Dated: December 22, 2010 By: /s/ Andrew C. Plummer Andrew C. Plummer Vice President & Chief Financial Officer 3
